Exhibit 10.27

 

NON-U.S. STOCK GROWTH INCENTIVE AWARD AGREEMENT

 

This Non-U.S. Stock Growth Incentive Award Agreement (“Agreement”) entered into
as of [date of grant], by and between Fluor Corporation, a Delaware corporation
(the “Company”), and [name of recipient] (“Grantee” or “you”) evidences and
confirms the following Non-U.S. Stock Growth Incentive Award (the “Award”) by
the Committee under the Fluor Corporation 2008 Executive Performance Incentive
Plan (the “Plan”).

 

Section 1.               AWARD SUBJECT TO PLAN

 

Your Non-U.S. Stock Growth Incentive Award is made subject to all of the terms
and conditions of this Agreement and the Plan, a copy of which is available by
request, including any terms, rules or determinations made by the Committee (as
defined in the Plan), pursuant to its administrative authority under the Plan
and such further terms as are set forth in the Plan that are applicable to
awards thereunder, including without limitation provisions on adjustment of
awards, non-transferability, satisfaction of tax requirements and compliance
with other laws.  Capitalized terms used in this Agreement and not defined
herein have the meaning set forth in the Plan.

 

Section 2.               TARGET, VALUE OF AWARD AND EARNOUT PERIOD

 

Your Non-U.S. Stock Growth Incentive Award target amount is [dollar amount of
award], which becomes earned based on quarterly stock performance over a [period
of years as determined by the Organization and Compensation Committee] at a rate
of:

 

a)              [Vesting and payment schedule to be determined by the
Organization and Compensation Committee.]

 

Quarterly stock performance will be measured based on the percentage increase or
decrease from the last New York Stock Exchange (“NYSE”) trading day of each
previous quarter to the last NYSE trading day of each current quarter applied to
the total remaining earned balance each quarter within each fiscal year  of the
Award earnout period.

 

Section 3.               CONTINUED EMPLOYMENT AND AWARD PAYMENT

 

If your employment with the Company or any of its subsidiaries terminates for
any reason other than death, retirement, total and permanent disability as
determined in accordance with applicable Company personnel policies and the Plan
policies or for any reason within two years following a Change in Control of the
Company as determined by the Committee occurs in accordance with the Plan, then
as of the date of such termination this Award shall expire as to any portion
which has not then become payable.  If prior to the Award becoming payable in
full pursuant to the preceding paragraph, your employment with the Company or
any of its subsidiaries terminates by reason of your death, total and permanent
disability as determined in accordance with applicable Company personnel
policies and the Plan policies or for any reason within two years following a
Change in Control of the Company as determined by the Committee occurs in
accordance with the Plan, then any portion of this Award which has yet to become
payable shall become immediately payable as set forth in the preceding
paragraph.  However, if prior to the Award becoming payable in full pursuant to
the preceding paragraph, you retire from the Company and you deliver a signed
non-competition agreement to the Company in a form acceptable to the Company,
then any portion of this Award which has yet to become payable shall continue to
be paid as set forth in Section 2.  Under all circumstances, any Award held less
than one year from date of grant will be forfeited.

 

--------------------------------------------------------------------------------


 

Section 4.               CONFIDENTIALITY

 

The Agreement and the Award hereunder are conditioned upon Grantee not
disclosing this Agreement or said Award to anyone other than Grantee’s spouse or
financial advisor or senior management of the Company or senior members of the
Company’s Legal Services and Executive Compensation Services departments during
the period prior to the full payment of the Award.  If disclosure is made by
Grantee to any other person not authorized by the Company, this Agreement and
said Award shall be null and void and all Awards otherwise granted hereunder to
Grantee shall terminate.

 

Section 5.               ENFORCEMENT

 

This Agreement shall be construed, administered and enforced in accordance with
the laws of the State of Delaware.

 

Section 6.               EXECUTION OF AWARD AGREEMENT

 

Please acknowledge your acceptance of the terms of this Agreement by signing the
original of this Agreement and returning it to the Executive Compensation
Services department.  If you have not signed and returned this Agreement within
one month, the Company is not obligated to provide you any benefit hereunder and
may refuse to make any payouts to you under this Agreement.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first hereinabove written.

 

 

 

FLUOR CORPORATION

 

 

 

 

 

by

 

 

 

[Name]

 

 

[Title]

 

 

 

 

 

Please Sign Here [g104751khi001.gif]

 

 

 

Grantee

 

--------------------------------------------------------------------------------